343 F.2d 814
Nathan YORKE, As Trustee in Bankruptcy for Spaulding Industries, Inc., Appellant,v.HARRY'S DEPARTMENT STORE, INC., et al., Appellees.
No. 21242.
United States Court of Appeals Fifth Circuit.
April 5, 1965.
Rehearing Denied April 26, 1965.

Herbert P. Feibelman, Jr., Mobile, Ala., Jacob I. Grossman, and Alfred B. Teton, Chicago, Ill., Holbert, Tully & Hodnette, Mobile, Ala., Froelich, Grossman, Teton & Tabin, Chicago, Ill., of counsel, for appellant.
Oliver J. Latour, Jr., Mobile, Ala., Hamilton, Denniston, Butler & Riddick, Mobile, Ala., of counsel, for appellees.
Before WOODBURY,* JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The district court determined that there was no genuine issue of any material fact, and that the undisputed facts required a judgment for the appellees. We are in agreement with the district court's decision and its judgment is


2
Affirmed.



Notes:


*
 Senior Judge of the First Circuit, sitting by designation